UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1290


PETER KALOS; VERON LEE KALOS,

                Plaintiffs – Appellants,

          v.

SHANNON J. POSNER; SHANNON J. POSNER, P.A.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00073-JCC-TRJ)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Kalos; Vernon Lee Kalos, Appellants Pro Se. Matthew Allan
Ranck, ECCLESTON & WOLF PC, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Peter and Vernon Lee Kalos appeal the district court’s

order dismissing the Kalos’ complaint with prejudice as barred

by   res    judicata.         We   have     reviewed   the   record    and   find    no

reversible error.          Accordingly, we affirm for the reasons stated

by      the        district        court.          Kalos       v.     Posner,       No.

1:10-cv-00073-JCC-TRJ (E.D. Va. filed Feb. 23, 2011 & entered

Feb. 24, 2011).            We dispense with oral argument because the

facts      and    legal   contentions       are   adequately    presented     in    the

materials        before   the      court    and   argument   would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                             2